 1
 2
 3
                                                       FILED
                                             CLERK U.3. D~~Tp'~'T COURT
 4
 5                                                 DEB 202020
                                                                ..
 6                                            f'            ,F CALIFORNIA.
                                                                  DEPUT~'
 7

 g
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. 20-MJ-793
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     JUVENAL CERVANTE4S-CRUZ,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.

 2         On February 20, 2020, Defendant made his initial appearance in this district

 3   on the Indictment filed in the Northern District of Indiana. Deputy Federal Public

 4   Defender, Christy O'Connor, was appointed to represent Defendant. A detention

 5   hearing was held.

 6         ~      On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

 7   allegedly involving a narcotics or controlled substance offense with maximum

 8   sentence of ten or more years.

 9         ❑      On motion by the Government or on the Court's own motion

10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.

12         The Court concludes that the Government is entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16                                            II.

17         While the Court finds that the defendant has rebutted the § 3142(e)(2)

18   presumption by sufficient evidence, namely the availability of a surety willing to

19   secure Defendant's appearance with justification and deeding of property, the

20   government has proffered information regarding Defendant's knowledge of and

21   intent to avoid the Indictment pending in the Northern District of Indiana since

22   June 2019. The Court finds this evidence sufficient to support a finding that no

23   condition or combination of conditions will reasonably assure:

24                ~ the appearance ofthe defendant as required.

25               ~ the safety of any person or the community.

26
27
28
 1                                           III.

 2         The Court has considered:(a)the nature and circumstances of the offenses)

 3   charged, including whether the offense is a crime of violence, a Federal crime of

 4   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

 5   or destructive device;(b)the weight of evidence against the defendant;(c)the

 6   history and characteristics of the defendant; and(d)the nature and seriousness of

 7   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

 8   considered all the evidence adduced at the hearing, the arguments of counsel, the

 9   report and recommendation of the U.S. Pretrial Services Agency, and its revised

10   oral recommendation for release on bond with conditions.

11                                          ~~I

12         The Court bases its conclusions on the following:

13         As to risk ofnon-appearance:

14                ~      no legal status in the United States

15                O     intentional failure to surrender to pending charges in the

16   Northern District of Indiana.

17
18         As to danger to the community:

19                D      Allegations in the indictment

20                ~     alleged willingness to transport narcotics.

21
22                                             V.

23         IT IS THEREFORE ORDERED that the defendant be detained until trial

24   and be transported to the United States District Court for the Northern District of

25   Indiana for further proceedings.

26
27         The defendant will be committed to the custody of the Attorney General for

28   confinement in a corrections facility separate, to the extent practicable, from

                                               2
 1   persons awaiting or serving sentences or being held in custody pending appeal.

 2   The defendant will be afforded reasonable opportunity for private consultation

 3   with counsel. On order of a Court of the United States or on request of any

 4   attorney for the Government, the person in charge of the corrections facility in

 5   which defendant is confined will deliver the defendant to a United States Marshal

 6   for the purpose of an appearance in connection with a court proceeding.

 7 [18 U.S.C. § 3142(1)]
 8
     Dated: February 20, 2020                   /s/
 9
                                            HON. ALKA SAGAR
10                                          UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27



                                              3
